NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                             




                     IN THE SUPREME COURT OF THE STATE OF WASHINGTON


              SPOKANE ENTREPRENEURIAL               )
              CENTER, SPOKANE COUNTY,               )             No. 91551-2
              DOWNTOWN SPOKANE PARTNERSHIP,
              GREATER SPOKANE INCORPORATED, )                      EnBanc
              THE SPOKANE BUILDING OWNERS           )
              AND MANAGERS ASSOCIATION,             )
              SPOKANE ASSOCIATION OF                )
              REALTORS, THE SPOKANE HOME            )     Filed   FEB 0 i~t 2016
              BUILDERS ASSOCIATION, THE INLAND)
              PACIFIC CHAPTER OF ASSOCIATED         )
              BUILDERS AND CONTRACTORS,             )
              A VISTA CORPORATION, PEARSON          )
              PACKAGING SYSTEMS, WILLIAM            )
              BUTLER, NEIL MULLER, STEVE            )
              SALVA TORI, NANCY McLAUGHLIN,         )
              MICHAEL ALLEN, and TOM POWER,         )
                                                    )
                                       Petitioners, )
                   v.                               )
                                                    )
              SPOKANE MOVES TO AMEND THE            )
              CONSTITUTION, ENVISION SPOKANE, )
              VICKY DALTON, SPOKANE COUNTY          )
              AUDITOR, in her official capacity,     )
              THE CITY OF SPOKANE,                   )
                                                     )
                                       Respondents.  )
              ____________________________)
                                                 
          Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
          No. 91551-2


                      OWENS, J. -Courts generally avoid reviewing ballot initiatives before they

              have been enacted into law, but a few limited types of challenges can be appropriately

              reviewed prior to election: procedural challenges (such as sufficiency of signatures

              and ballot titles) and challenges asserting that the initiative is not within the scope of

              the legislative authority granted to local residents. The first issue in this case is who

              has standing to bring those types of challenges. The Court of Appeals created new

              limits on who can bring such challenges, but we reverse and adhere to our existing

              standards because they adequately ensure that only those affected by an ordinance

              may challenge it. Applying those existing standards, we find that petitioners in this

              case had standing to bring this challenge. The second issue in this case is the

              substance of the petitioners' challenge: whether the initiative's subject matter falls

              within the scope of authority granted to local residents. This initiative attempts to

              regulate a variety of subjects outside this scope of authority, including administrative

              matters, water law, and constitutional rights. Therefore, we affirm the trial court's

              finding that this local initiative exceeds the scope of local initiative power and should

              not be put on the ballot.

                                                        FACTS

                      In 2013, Envision Spokane gathered enough signatures to place a local

              initiative on the ballot that would establish a "Community Bill of Rights" (referred to

              herein as the "Envision Initiative"). Clerk's Papers (CP) at 39. The Envision



                                                           2
                                                 
          Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
          No. 91551-2


              Initiative would amend the city of Spokane's charter to add a "Community Bill of

              Rights" that contained four primary provisions relating to zoning changes, water

              rights, workplace rights, and the rights of corporations. CP at 39-40.

                      First, the initiative would require any proposed zoning changes involving large

              developments to be approved by voters in the neighborhood. Second, it would give

              the Spokane River the legal right to "exist and flourish," including the right to

              sustainable recharge, sufficient flows to support native fish, and clean water. ld. at

              40. It would also give Spokane residents the right to access and use water in the city,

              as well as the right to enforce the Spokane River's new rights. Third, it attempts to

              give employees the protections of the Bill of Rights against their employer in the

              workplace. Fourth, it would strip the legal rights of any corporation that violated the

              rights secured in the charter. ld.

                      Petitioners filed this declaratory judgment action challenging the validity of the

              Envision Initiative. The petitioners include Spokane County, individual residents of

              Spokane (including two city council members acting in their individual capacities),

              for-profit corporations and companies in Spokane (including Pearson Packaging

              Systems and the utility company A vista Corporation), and nonprofit associations

              (including the Spokane Association of Realtors, the Spokane Building Owners and

              Managers Association, the Spokane Home Builders Association, and local chambers

              of commerce). See id. at 8-13.



                                                           3
                                               
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
              No. 91551-2


                     The trial judge ruled that (1) petitioners had standing to challenge the initiative

              and (2) the initiative exceeded the scope of the local initiative power. She therefore

              instructed that it be struck from the ballot. Envision Spokane appealed, and the Court

              of Appeals held that petitioners lacked standing and ordered the initiative be put on

              the next available ballot. Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend

              Constitution, noted at 185 Wn. App. 1039,2015 WL 410344, at *8-9. We granted

              review. Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend Constitution, 183

              Wn.2d 1017, 355 P.3d 1153 (2015).

                                                       ISSUES

                  1. Do petitioners have standing to bring this challenge?

                 2. Does the Envision Initiative exceed the scope of local initiative power?

                                                     ANALYSIS

                  1. Under Our Existing Standing Requirements, Petitioners Have Standing

                     This case involves the intersection of our rules regarding standing in

              declaratory judgment actions and our rules regarding preelection challenges to

              initiatives. The Court of Appeals found these rules to be in tension with each other,

              noting that our liberal standing requirements seemed to conflict with limits on

              preelection judicial review of initiatives. Spokane Entrepreneurial Ctr., 2015 WL

              410344, at *4. Because of this conflict, the Court of Appeals applied heightened

              standing requirements for this type of action.



                                                           4
                                                 
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
              No. 91551-2


                      As explained below, we decline to adopt heightened standing requirements for

              this type of action. Our case law has consistently applied existing standing

              requirements for declaratory judgment actions, and we believe the concerns regarding

              preelection review of initiatives are properly addressed by our limits on the types of

              challenges that courts will review prior to elections.

                      A. Existing standing requirements limit who can bring declaratory judgment
                         actions

                      To challenge the Envision Initiative, petitioners filed an action under the

              Uniform Declaratory Judgments Act, chapter 7.24 RCW. That statute allows a person

              whose rights are affected by a statute or municipal ordinance to "have determined any

              question of construction or validity" of that statute or ordinance, and to "obtain a

              declaration of rights, status or other legal relations thereunder." RCW 7.24.020. At

              issue in this case is whether petitioners had standing to file that declaratory judgment

              action.

                        "The standing doctrine prohibits a litigant from raising another's legal rights."

              Walker v. Munro, 124 Wn.2d 402, 419, 879 P.2d 920 (1994). This court's test for

              standing in declaratory judgment actions has two requirements. First, the interest

              sought to be protected must be '"arguably within the zone of interests to be protected

              or regulated by the statute or constitutional guarantee in question.'" Grant County

              Fire Prot. Dist. No. 5 v. City of Moses Lake, 150 Wn.2d 791, 802, 83 P.3d 419 (2004)

              (internal quotation marks omitted) (quoting Save a Valuable Env 'tv. City ofBothell,


                                                             5
                                                    
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
              No. 91551-2


              89 Wn.2d 862, 866, 576 P.2d 401 (1978)). Second, the challenged action must have

              caused '"injury in fact,' economic or otherwise, to the party seeking standing." Id.

              (quoting Save a Valuable Env 't, 89 Wn.2d at 866).

                      B. Existing rules strictly limit preelection judicial review of initiatives

                      As a preliminary issue, it is important to distinguish statewide and local

              initiatives. The right of the people to file a statewide initiative is laid out in the

              Washington Constitution. CONST. art. II, § 1(a). Because it is a constitutional right,

              Washington courts interpret the rules regarding statewide initiatives to facilitate this

              right. Coppernoll v. Reed, 155 Wn.2d 290, 296, 119 P.3d 318 (2005); In re Estate of

              Thompson, 103 Wn.2d 292, 294-95, 692 P.2d 807 (1984).

                      However, the right to file a local initiative is not granted in the constitution.

              Instead, state statutes governing the establishment of cities allow the cities to establish

              a local initiative process. See RCW 35.22.200 ("The [city] charter may provide for

              direct legislation by the people through the initiative and referendum upon any matter

              within the scope of the powers, functions, or duties of the city.").

                      We have expressed great concern about reviewing initiatives prior to

              enactment. This concern has been attributed to both "the constitutional preeminence

              of the right of initiative," Coppernoll, 15 5 Wn.2d at 297, as well as general concerns

              that "the courts should not interfere in the electoral and legislative processes, and that

              the courts should not render advisory opinions." Seattle Bldg. & Constr. Trades



                                                             6
                                               
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
              No. 91551-2


              Council v. City of Seattle, 94 Wn.2d 740, 746, 620 P.2d 82 (1980). To address these

              concerns, we strictly limit the type of preelection challenges courts will review.

              Courts will not consider a challenge to the substantive validity of a statewide initiative

              prior to the election. Coppernoll, 155 Wn.2d at 297. Courts will generally review

              only two types of challenges-procedural challenges (such as sufficiency of

              signatures and ballot titles) and whether the subject matter is proper for direct

              legislation. !d. at 298-99. As we have explained, this second type of challenge is

              typically aimed at local initiatives because of the "more limited powers of initiatives

              under city or county charters." Id. at 299. Thus, while "[g]enerally, judicial

              preelection review of initiatives and referendums is disfavored ... courts will review

              local initiatives and referendums to determine, notably, whether 'the proposed law is

              beyond the scope ofthe initiative power."' City ofPort Angeles v. Our Water-Our

              Choice!, 170 Wn.2d 1, 7, 239 P.3d 589 (2010) (quoting Seattle Bldg. & Constr.

              Trades Council, 94 Wn.2d at 746).

                      Based on our court's concerns about preelection review of an initiative, the

              Court of Appeals concluded that even in the context of an allowable challenge to an

              initiative, petitioners must meet heightened standing requirements. We now clarify

              that these rules address different concerns and should not be conflated. "'The kernel

              of the standing doctrine is that one who is not adversely affected by a statute may not

              question its validity."' Grant County, 150 Wn.2d at 802 (quoting Walker, 124 Wn.2d



                                                           7
                                                 
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
              No. 91551-2


              at 419). In contrast, our limits on preelection review ensure that we do not address the

              substantive validity of a statute before it is enacted. Requiring challengers to meet

              heightened standing requirements does nothing to help the court avoid addressing the

              substantive validity of a statute before it is enacted, it only limits the groups of people

              who can challenge initiatives. Therefore, if a case involves one of the few types of

              allowable preelection initiative challenges, petitioners should have to meet only our

              traditional standing requirements.

                     C. Applying our existing standing requirements, petitioners had standing to
                        challenge the Envision Initiative

                     Applying those existing standing requirements, we hold that petitioners in this

              case have standing to bring their challenge. First, petitioners must show that the

              interest they are seeking to protect is arguably within the zone of interests that the

              initiative will protect or regulate. As the Court of Appeals noted, one of the

              petitioners' strongest arguments regarding this prong relates to the initiative's

              provision giving the Spokane River water rights. Two of the petitioners actively use

              the Spokane River-Spokane County (which maintains a sewage treatment plant on

              the river) and A vista Corporation (a utility company that, among other things, stores

              water in Lake Coeur d'Alene that might otherwise flow into the Spokane River). The

              Court of Appeals found that these would arguably put the petitioners within the zone

              of interests regulated by the initiative but that this was not sufficient in the context of

              a preelection challenge. Spokane Entrepreneurial Ctr., 2015 WL 410344, at *5. In


                                                           8
                                              
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
              No. 91551-2


              light of our holding that petitioners are not subject to heightened standing

              requirements, we hold that petitioners are certainly within the zone of interests that the

              initiative protects or regulates. The initiative gives the Spokane River its own water

              rights, including the rights to sustainable recharge, sufficient flows to support native

              fish, and clean water. This protects or regulates the water of the Spokane River,

              which petitioners use pursuant to state and federal law. Similarly, housing builders

              and developers would be within the zone of interests regulated by the initiative's

              provision requiring an additional level of approval from neighborhood residents for all

              major developments. Petitioners meet the first standing requirement.

                     Second, petitioners must show injury in fact, economic or otherwise. If we

              were to require that a petitioner show that an injury had already occurred, no

              challenger could ever meet this requirement for an initiative that had not yet been

              enacted. However, we have not required challengers to local initiatives to show that

              an injury has already occurred. Instead, we have allowed petitioners to show that they

              would suffer an injury in fact if the law were to pass. For example, in Grant County,

              we held that property owners "clearly" met the "actual injury" standing requirement

              because they "face different tax rates following annexation." 150 Wn.2d at 802-03.

              Similarly, in Mukilteo Citizens for Simple Government v. City of Mukilteo, 174 Wn.2d

              41, 46, 272 P.3d 227 (2012), we found that an association of city residents had




                                                           9
                                                   
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
              No. 91551-2


              standing to challenge a proposed initiative because the individual members had

              standing as "Mukilteo residents who are eligible to vote."

                     In this case, petitioners will face injury if the initiative passes. The clearest

              examples arise from the provisions of the initiative that ( 1) assign water rights that

              conflict with water rights held pursuant to state law and (2) create a new zoning

              approval process. Petitioners include a utility company and a county entity that use

              the Spokane River pursuant to existing state law who would certainly suffer harm if

              others were given conflicting water rights related to the Spokane River. Similarly, the

              petitioner builders and developers would suffer harm by having to go through an

              additional zoning approval process. Regardless of whether these harms might be

              justified or offset by other societal benefits, these petitioners will suffer harm.

              Therefore, they meet the second requirement for standing and can bring a challenge to

              the initiative.

                 2. The Envision Initiative Exceeds the Scope ofLocal Initiative Power

                     Having found that petitioners have standing to challenge the Envision

              Initiative, the next question is whether the initiative exceeds the scope of the local

              initiative power. As described below, the local initiative power is limited to

              legislative matters that are within the authority of the city. In this case, we affirm the

              trial court's ruling that all four provisions of the Envision Initiative were outside the




                                                           10
                                               
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
              No. 91551-2


              scope of the local initiative power, as they either dealt with nonlegislative matters or

              were outside the authority of the city.

                     There are multiple limits on the local initiative power, three of which apply in

              this case. First, "administrative matters, particularly local administrative matters, are

              not subject to initiative or referendum." Our Water, Our Choice!, 170 Wn.2d at 8.

              "Generally speaking, a local government action is administrative if it furthers (or

              hinders) a plan the local government or some power superior to it has previously

              adopted." !d. at 10. We have noted that "[d]iscerning whether a proposed initiative is

              administrative or legislative in nature can be difficult." !d. In one case, we described

              the question as "whether the proposition is one to make new law or declare a new

              policy, or merely to carry out and execute law or policy already in existence." Ruano

              v. Spellman, 81 Wn.2d 820, 823, 505 P.2d 447 (1973).

                     Similarly, a local initiative "is beyond the scope of the initiative power if the

              initiative involves powers granted by the legislature to the governing body of a city,

              rather than the city itself." City of Sequim v. Malkasian, 157 Wn.2d 251, 261, 138

              P.3d 943 (2006). As this court has explained, a grant of authority to the city's

              legislative body means the city council or mayor, not the electorate. !d. at 265.

                     Finally, the provisions of a local initiative must be within the scope of the

              authority of the city itself. As we have explained, "While the inhabitants of a

              municipality may enact legislation governing local affairs, they cannot enact



                                                           11
                                                 
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
              No. 91551-2


              legislation which conflicts with state law." Seattle Bldg. & Constr. Trades Council,

              94 Wn.2d at 747. In that case, we reviewed a Seattle initiative that would have halted

              certain Interstate 90 construction projects. !d. at 742. We struck down the

              initiative-prior to it being put on the ballot-holding that it dealt with matters that

              the city had no authority to regulate: "the location and construction of state limited

              access facilities." Id. at 749.

                     The trial court found that all four of the Envision Initiative provisions were

              outside the scope of the initiative power. We discuss each provision in turn.

                     The first provision would require any proposed zoning changes involving large

              developments to be approved by voters in the neighborhood. The trial court ruled that

              this provision dealt with administrative matters and was thus outside the scope of the

              initiative power. We affirm this ruling. The city of Spokane has already adopted

              processes for zoning and development. This provision would modify those processes

              for zoning and development decisions, which falls under our description of an

              administrative matter since it deals with carrying out and executing laws or policies

              already in existence. See Ruano, 81 Wn.2d at 823.

                     The second provision would give the Spokane River the legal right to "exist

              and flourish," including the rights to sustainable recharge, sufficient flows to support

              native fish, and clean water. CP at 40. It would also give Spokane residents the right

              to access and use water in the city, as well as the right to enforce the Spokane River's



                                                          12
                                                
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
              No. 91551-2


              new rights. I d. The trial court ruled that this provision was outside of the scope of the

              local initiative power because it conflicted with state law, which already determines

              the water rights for the Spokane River. The trial court noted that this provision was

              particularly problematic because it dealt with an aquifer that is actually located in

              Idaho, which is outside of the city's authority. The trial court also ruled that this

              provision was administrative in nature because it would deal with how an existing

              regulatory scheme is implemented. We affirm. This broad provision is directly

              contrary to the water rights system established by the State and is outside the scope of

              the city's authority.

                     The third provision attempts to give employees the protections of the Bill of

              Rights against their employer in the workplace. The trial court ruled that this

              provision was outside of the scope of the local initiative power because (1)

              municipalities cannot expand constitutional protections and (2) this provision would

              conflict with state and federal labor laws. We affirm. Expanding the Bill of Rights to

              apply to private persons and entities, not just state actors, is a federal constitutional

              issue that is outside the scope oflocal authority. See Ford v. Logan, 79 Wn.2d 147,

               156,483 P.2d 1247 (1971) ("Amendment of our constitution is not a legislative act

              and thus is not within the initiative power reserved to the voters.").

                     The fourth provision would strip the legal rights of any corporation that

              violated the rights secured in the charter. This appears to be a response to the United



                                                           13
                                               
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend
              No. 91551-2


              States Supreme Court's decision in Citizens United v. Federal Election Commission,

              558 U.S. 310, 342-43, 130 S. Ct. 876, 175 L. Ed. 2d 753 (201 0), which held that

              corporations have rights under the federal constitution. The trial court ruled that this

              provision was outside of the scope of the local initiative power because it directly

              conflicts with federal and state law. We affirm this ruling because municipalities

              cannot strip constitutional rights from entities and cannot undo decisions of the United

              States Supreme Court.

                                                  CONCLUSION

                     While preelection challenges to initiatives are disfavored, two types of

              challenges can be brought prior to election. For those allowable challenges, we

              continue to apply our existing standing rules. Under those rules, petitioners had

              standing to challenge this initiative. As to the underlying issue, we hold that the

              initiative exceeded the scope of local legislative authority and thus should not be put

              on the ballot.




                                                          14
                                         
              Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend.
              No. 91551-2




              WE CONCUR:




                                                                                  7

                                                                  JwJLCtqt,




                                                           15